Exhibit 10.2

 

BEST BUY CO., INC.

 

1997

EMPLOYEE NON–QUALIFIED

STOCK OPTION PLAN

 

2003 AMENDMENT AND RESTATEMENT

 

A.                                    Purpose.

 

                The purpose of this Employee Non-Qualified Stock Option Plan
(“Plan”) is to further the growth and general prosperity of Best Buy Co., Inc.
(the “Company”), and its directly and indirectly wholly-owned subsidiaries
(collectively, the “Companies”) by enabling current key employees of the
Companies, who have been or will be given responsibility for the administration
of the affairs of the Companies and upon whose judgment, initiative and effort
the Companies were or are largely dependent for the successful conduct of their
business, to acquire shares of the common stock of the Company under the terms
and conditions and in the manner contemplated by this Plan, thereby increasing
their personal involvement in the Companies and enabling the Companies to obtain
and retain the services of such employees.  Options granted under the Plan are
intended to be options which do not meet the requirements of Section 422A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

B.                                    Administration.

 

                This Plan shall be administered by the Compensation and Human
Resources Committee (the “Committee”) of the Company’s Board of Directors (the
“Board”).  Options may not be granted to any person while serving on the
Committee unless approved by a majority of the disinterested members of the
Board.  Subject to such orders and resolutions not inconsistent with the
provisions of this Plan as may from time to time be issued or adopted by the
Board, the Committee shall have full power and authority to interpret the Plan
and, to the extent contemplated herein, shall exercise the discretion granted to
it regarding participation in the Plan and the number of shares to be optioned
and sold to each participant.

 

                All decisions, determinations and selections made by the
Committee pursuant to the provisions of the Plan and applicable orders and
resolutions of the Board shall be final.

 

C.                                    Eligibility and Participation.

 

                Options may be granted under the Plan to (i) key executive
personnel, including officers, senior management employees and members of the
Board who are employees of any of the Companies; (ii) staff employees, including
managers, supervisors, and their functional equivalents for:  warehousing,
service, merchandising, leaseholds, installation, and finance and
administration; (iii) line management employees, including retail store and
field managers, supervisors and their functional equivalents; and (iv) any
employee having served the Companies

 

--------------------------------------------------------------------------------


 

continuously for a period of not less than ten (10) years.  The Committee shall
grant to such participants options to purchase shares in such amounts as the
Committee shall from time to time determine.

 

D.                                    Shares Subject to the Plan.

 

                Subject to adjustment as provided in Section E. herein, an
aggregate of 60,000,000 shares of $0.10 par value common stock of the Company
shall be subject to this Plan from authorized but unissued shares of the
Company.  Such number and kind of shares shall be appropriately adjusted in the
event of any one or more stock splits, reverse stock splits or stock dividends
hereafter paid or declared with respect to such stock.  If, prior to the
termination of the Plan, shares issued pursuant hereto shall have been
repurchased by the Company pursuant to this Plan, such repurchased shares shall
again become available for issuance under the Plan.

 

                Any shares which, after the effective date of this Plan, shall
become subject to valid outstanding options under this Plan may, to the extent
of the release of any such shares from option by termination or expiration of
option(s) without valid exercise, be made the subject of additional options
under this Plan.

 

E.                                      Adjustments Upon Changes in
Capitalization.

 

                In the event of a merger, consolidation, reorganization, stock
dividend, stock split, or other change in corporate structure or capitalization
affecting the common stock of the Company, an appropriate adjustment may be made
in the number and kind of shares subject to and the exercise prices of options
granted under the Plan as determined by the Committee.

 

F.                                      Terms and Conditions of Options.

 

                The Committee shall have the power, subject to the limitations
contained in this Plan, to prescribe any terms and conditions in respect of the
granting or exercise of any option under this Plan and, in particular, shall
prescribe the following terms and conditions:

 

(1)           Each option shall state the number of shares to which it pertains.

 

(2)           The price at which shares shall be sold to participants hereunder
(the “Exercise Price”) shall be the Fair Market Value of the Company’s common
stock on the date of grant.  Except as otherwise provided herein, payment of the
Exercise Price shall be made (a) if payment is made by check payable to the
Company, at the time the shares are sold hereunder, or (b) if payment is made
pursuant to an irrevocable election to surrender outstanding shares of common
stock of the Company which have a Fair Market Value on the date of surrender
equal to the Exercise Price of the shares as to which the option is being
exercised, no later than the settlement date for the shares sold in the market
to cover the Exercise Price, or (c) by a combination thereof, unless an option
is exercised in connection with a deferral election pursuant to the Deferred
Compensation Plan, defined below, in which case payment of the Exercise Price
shall be made as provided in Section N herein.  However, the provisions of
subparts (b) and (c) of this

 

2

--------------------------------------------------------------------------------


 

Section F.(2) shall not be applicable to options granted to directors, officers
or employees of Companies that are resident in Canada within the meaning of
applicable federal or provincial tax laws of that country.

 

(3)           The vested portion of an option shall be exercisable in whole or
in part with respect to the shares included therein until the earlier of (a) the
close of business on the tenth day prior to the proposed effective date of (i)
any merger or consolidation of the Company with any other corporation or entity
as a result of which the holders of the common stock of the Company will own
less than a majority voting control of the surviving corporation; (ii) any sale
of substantially all of the assets of the Companies or (iii) any sale of common
stock of the Company to a person not a shareholder on the date of issuance of
the option who thereby acquires majority voting control of the Company, subject
to any such transaction actually being consummated, or (b) the close of business
on the date ten (10) years after the date the option was granted.  The Company
shall give written notice to the optionee not less than 30 days prior to the
proposed effective date of any of the transactions described in (a) above.

 

(4)           Except in the event of disability, death or normal retirement, an
option shall be exercisable with respect to the shares included therein not
earlier than the date one (1) year following the date of grant of the option,
nor later than the date ten (10) years following the date of grant of the
option; provided, however, that during the second through fourth years following
the date of grant, the optionee may exercise such optionee’s right to acquire
only twenty–five percent (25%) of the shares subject to such option together
with any shares that the optionee had previously been able to acquire; and
provided further, however, that in the event of a change in status of an
employee from full-time or part-time to occasional/seasonal, such employee shall
continue to have the right to exercise an option following such change in status
but only to the extent of the shares available for acquisition on the date of
such change in status (the “Change in Status Date”).

 

(5)           Except as in the event of disability, death or normal retirement,
an option may be exercised only by the optionee while such optionee is, and has
continually been, since the date of the grant of the option, an employee of any
of the Companies; provided, however, that a former employee shall continue to
have the right to exercise an option for a period of thirty (30) days following
such termination to the extent of the shares available for acquisition on the
date of such former employee’s termination but in no event later than the date
ten (10) years after the date of grant of such option.  Such thirty (30) day
period commences on the date such optionee first ceases regular and active
employment with any of the Companies.  For greater certainty, a Company may, but
has no obligation to, notify any such optionee as to when they have ceased to be
regularly and actively employed by any of the Companies, and such notice shall
be conclusive evidence of such cessation.  If the continuous employment of an
optionee terminates by reason of disability, death or normal retirement, an
option granted hereunder held by the disabled, deceased or retired employee may
be exercised to the extent of all shares subject to the option (or, with respect
to a disabled, deceased or retired occasional/seasonal employee, to the extent
of the shares available for acquisition on the

 

3

--------------------------------------------------------------------------------


 

Change in Status Date) within one (1) year following the date of disability or
death or five (5) years following the date of normal retirement, but in no event
later than ten (10) years after the date of grant of such option, by the
disabled or retired employee or the person or persons to whom the deceased
employee’s rights under such option shall have passed by will or by the
applicable laws of descent and distribution.  For purposes of this Plan only,
(a) an employee shall be deemed “disabled” if the employee is unable to perform
his or her usual duties for the Companies as a result of physical or mental
disability, and such inability to perform continues or is expected to continue
for at least twelve (12) consecutive months, and (b) “normal retirement” shall
mean retirement on or after age 60 so long as the employee has served the
Companies continuously for at least the three (3) years immediately preceding
retirement.  Notwithstanding the foregoing, the changes made in Sections F(4)
and (5) pursuant to the amendments hereto adopted on April 24, 1998 (relating to
the vesting of options in the event of normal retirement), shall be effective
only for options granted hereunder on and after April 24, 1998.

 

(6)           An option shall be exercised when notice of such exercise, either
in writing or orally, has been given to the Company at its principal business
office or to its designated agent by the person entitled to exercise the option
and full payment for the shares with respect to which the option is exercised
has been received by the Company.  Until the stock certificates are issued, no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to optioned shares, notwithstanding the exercise of the
option.

 

(7)           Each optionee shall be obligated to comply with all applicable
policies of  the Companies, as may be added or amended by the Companies from
time to time, and to  maintain the confidentiality of all of the confidential
and proprietary information of the Companies.  In the event of a breach by the
optionee of any of such obligations, all of the optionee’s options granted
pursuant to the Plan and all rights thereunder shall immediately terminate,
including without limitation the 30-day grace period following termination of
the optionee’s employment as provided in Section F(5).  This Section F(7) shall
be effective only for options granted hereunder on and after April 16, 1999..

 

G.                                    Options Not Transferrable.

 

                Options under the Plan may not be sold, pledged, assigned or
transferred in any manner, whether by operation of law or otherwise except by
will or the laws of descent, and may be exercised during the lifetime of an
optionee only by such optionee.

 

H.                                    Amendment or Termination of the Plan.

 

                The Board may amend this Plan from time to time as it may deem
advisable and may at any time terminate the Plan, provided that any such
termination of the Plan shall not adversely affect options already granted and
such options shall remain in full force and effect as if the Plan had not been
terminated.

 

 

4

--------------------------------------------------------------------------------


 

I.                                         Agreement and Representations of
Optionees.

 

                As a condition precedent to the exercise of any option or
portion thereof, the Company may require the person exercising such option to
represent and warrant at the time of any such exercise that the shares are being
purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required under the Securities Act of 1933 or any other
applicable law, regulation or rule of any governmental agency.

 

                In the event legal counsel to the Company renders an opinion to
the Company that shares for options exercised pursuant to this Plan cannot be
issued to the optionee because such action would violate any applicable federal
or state securities laws, then in that event the optionee agrees that the
Company shall not be required to issue said shares to the optionee and shall
have no liability to the optionee other than the return to optionee of amounts
tendered to the Company upon exercise of the option.

 

J.                                      Effective Date and Termination of the
Plan.

 

                The Plan shall become effective as of April 18, 1997, if
approved thereafter by the Company’s shareholders.  The Plan shall terminate on
the earliest of:

 

(1)           The date when all the shares available under the Plan shall have
been acquired through the exercise of options granted under the Plan; or

 

(2)           Ten (10) years after the date of approval of the Plan by the
Company’s shareholders; or

 

(3)           Such other earlier date as the Board may determine.

 

K.                                    Withholding Taxes.

 

                 The Companies shall have the right to take any action that may
be necessary in the opinion of the Companies to satisfy all obligations for the
payment of any federal, state or local taxes of any kind, including FICA taxes,
required by law to be withheld with respect to the exercise of an option granted
hereunder.  If stock is withheld or surrendered to satisfy tax withholding, such
stock shall be the Fair Market Value of the Company’s common stock on the date
of exercise; provided, however, that no stock may be withheld or surrendered to
satisfy tax withholding obligations under applicable laws of Canada or any
province thereof.

 

L.                                     Fair Market Value.

 

                 “Fair Market Value” shall mean the last reported sale price of
the Company’s common stock on the date of grant, as quoted on by the New York
Stock Exchange.  If the Company’s common stock ceases to be listed for trading
on the New York Stock Exchange, “Fair Market Value” shall mean the value
determined in good faith by the Board.

 

5

--------------------------------------------------------------------------------


 

M.                                  Compliance with Rule 16b-3 and Section
162(m).

 

                With respect to employees subject to Section 16 of the
Securities Exchange Act of 1934, as amended, or Section 162(m) of the Code,
transactions under the Plan are intended to comply with all applicable
conditions of such Rule 16b-3 and avoid loss of the deduction referred to in
paragraph (1) of such Section 162(m).  Anything in the Plan to the contrary
notwithstanding, to the extent any provision of the Plan or action by the
Committee fails to so comply or avoid the loss of such deduction, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

 

N.                                    Deferral of Option Gain.

 

                Participants in the Company’s Deferred Compensation Plan,
effective as of April 1, 1998 (the “Deferred Compensation Plan”), may be able to
defer the gain, if any, upon exercise of options granted hereunder pursuant to
and in accordance with the terms of the Deferred Compensation Plan.  To the
extent that the Deferred Compensation Plan permits a participant to defer any
gain with respect to an option, the Exercise Price must be satisfied utilizing
shares of the Company’s common stock held at least six months prior to
exercise.  In the event a deferral election is made with respect to an option,
if the optionee is unable to deliver the requisite number of shares of the
Company’s common stock to cover the full Exercise Price prior to the expiration
of such option, the portion of the option that corresponds to the portion of the
full Exercise Price not covered shall be forfeited.

 

O.                                   Form of Option.

 

                Options shall be issued in substantially the form as the
Committee or the Board may approve.

 

 

6

--------------------------------------------------------------------------------